            Case 3:19-cv-04303-WHO Document 141 Filed 09/03/21 Page 1 of 2



 1
                                  UNITED STATES DISTRICT COURT
 2
                              NORTHERN DISTRICT OF CALIFORNIA
 3
                                          San Francisco Division
 4
     LAWRENCE TORLIATT,                       )        Case No. 3:19-cv-04303-WHO
 5   on behalf of himself and                 )
     all others similarly situated,           )        ORDER GRANTING STIPULATED
 6                                            )        REQUEST FOR ORDER CHANGING
                    Plaintiff,                )        TIME FOR REPLY IN SUPPORT OF
 7                                            )        DEFENDANTS’ MOTION FOR
     v.                                       )        SUMMARY JUDGMENT
 8                                            )
     OCWEN LOAN SERVICING, LLC                )
 9                                            )
                    Defendant.                )
10                                            )        The Honorable William H. Orrick
     _____________________________________ )
11                                            )
     CONSOLIDATED WITH:                       )
12                                            )
     Lawrence Torliatt v. PHH Mortgage Corp., )
13   Case No. 3:19-cv-04356-WHO               )
                                              )
14                                            )
                                              )
15

16           Before the Court is the Joint Stipulated Request for Order Changing Time for Reply in
17   Support of Cross Motions for Summary Judgment, which requests that the Court extend the
18   parties’ deadline to file replies in support of their respective motions for summary judgment [D.E.
19   130, D.E. 131] from September 8, 2021, to September 15, 2021.
20           Having reviewed the Request and the record as a whole, the Court finds that there is good
21   cause for the extension requested and hereby GRANTS the Request. Defendants’ deadline to
22   file their reply to Plaintiff’s response to Defendants’ Motion for Summary Judgment on All
23   Claims is hereby extended through the end of the day on September 15, 2021. Plaintiff’s deadline
24   to file his reply to Defendants’ response to Plaintiff’s Motion for Partial Summary Judgment is
25   also extended through the end of the day on September 15, 2021.
26           IT IS SO ORDERED.
27                                                 DATED this 2nd day of September
28
           Case 3:19-cv-04303-WHO Document 141 Filed 09/03/21 Page 2 of 2



 1

 2
                                                 William H. Orrick
 3
                                                 United States District Judge
 4

 5
     Submitted by:
 6
     Kimberly M. Ingram (State Bar No. 305497)
 7   Bradley Arant Boult Cummings LLP
     1600 Division St #700
 8
     Nashville, TN 37203
 9   Phone Number: (615) 252-3592
     Fax Number: (615) 252-6357
10   kingram@bradley.com
11   Attorneys for Defendant PHH Mortgage Corp.,
     individually and as successor by merger to Ocwen Loan Servicing, LLC
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
